DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmey in view of Prabhu et al (US 2021/0133483) OR Chandler et al (US 2020/0126250).
Claims 1, 11 and 20, Lemmey teaches a method, an apparatus and a tangible, non-transitory computer-readable medium comprising: 

a)	2obtaining, by a device of a video conferencing system, a stream of video data 3depicting a participant of a video conference; (In one embodiment, Lemmey uses a portable device to capture a clapping gesture.  In other embodiment, remote sensors may be used to capture the clapping gesture, etc. [0031, 0042].  Furthermore, (a platform) may monitor activity of the plurality of participants, detecting gestures, sounds and other participant activity related to the applause event, [0046]);
b)	4analyzing, by the device, the stream of video data to detect motion of the 5participant; (Lemmey utilizes a plurality of sensors to capture a motion, [0031]. In one embodiment, Lemmey uses a portable device to capture a clapping gesture.  In other embodiment, remote sensors may be used to capture the clapping gesture, etc. [0042]);
c)	identifying, by the device analyzing the motion of the participant using a machine learning model that is trained to assess frames of the stream of video data, the motion of the participant as clapping by the participant (please see c+) below); and 
d)	8providing, by the device, an indication that the participant is clapping to one or 9more user interfaces of the video conferencing system.  (Lemmey: Feedback indicative of the applause event is provided to at least one participant. … Each participant may have a unique sound associated with his or her various expressions (such as a clapping gesture), [0025]);

c+) : Lemmey, except the feature being bracketed out, teaches “identifying, by the device analyzing the motion of the participant [[using a machine learning model that is trained to assess frames of the stream of video data]], the motion of the participant as clapping by the participant”.
Prabhu teaches “using a machine learning model that is trained to assess frames of the stream of video data. (Via Fig. 8, …a series of image frames or video frames may be provided, as input, to the trained ML model 800. The trained ML model 800 may output, responsive to receiving the image input, a detected object and/or a detected action. In various implementations, the trained ML model 800 may be trained to output whether an object or an action was detected, or to a classification of a detected object or a detected action… Examples of actions that can be detected and/or classified by the trained ML model 800 include user gestures such as hand gestures, [0070]”; or 
Similarly, Chandler teaches “Before the neural network starts the execution process, the neural network is trained by the neural network learning process… to allow the trained neural network to recognize a large number of characteristics in the input data more efficiently and more accurately, [0057] and as illustrated in FIG. 14A, the CNN 1430 can process multiple sequential frames 1431 (denoted Frame 0 through Frame n), and can track an action or motion 1432 that is evolving over time 1433. In an example, each of the set of frames 1431 includes a set of (R,G,B) values for each (x,y) pixel location. Each frame additionally includes a timestamp that establishes a 3D set of information that can be used by the 3D CNN to detect the motion or action corresponding to a movement in the sign language, [0080]; Each of the set of frames 1431 may be a composite of multiple frames taken from different cameras and/or angles. For example, an infra-red (IR) camera can be used in conjunction with one or more regular (or depth-enabled) cameras, and frames from each of the cameras with the same timestamp can be combined prior to processing by the RNN/CNN framework. In other embodiments, each of the set of frames 1431 can include multiple subframes with the same timestamp, [0081].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Prabhu or Chandler into the teaching of Lemmey for the purpose of distinctively utilizing some of the best and most effective techniques/artificial-intelligences to sense or to learn of a behavior for greater improvement in communication. 
Claims 12 and 12, wherein the participant is muted in the video conference 2when the participant is clapping.  (Lemmey: Fig. 6, 610)
 	  
Claims 17 and 17, wherein identifying the motion of the participant as 2clapping by the participant comprises: 3using a convolutional neural network to label the motion as clapping.  (Chandler: see Abstract; Prabhu: Fig. 1)).
 

Claim 110, wherein device provides the indication that the participant 2is clapping to one or more user interfaces of the video conferencing system in real-time 3while the video conference is occurring.  (Lemmey: a clap signature, or a unique identify that is manifested during the applause process, [0028]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lemmey  in view of Prabhu, or Chandler and further in view of Lee.
Claims 13 and 13, Lemmey does not teach “wherein the one or more user interfaces comprise at least 2one display, and wherein the indication comprises a count of clapping participants of the 3video conference”.
Lee teaches “this synthesis may include creating a signal that reflects the collective feedback received over time. In this way, for example, feedback, such as clapping from 50,000 people that was received at different times, may be combined and provided as audience output in a way so that the audience output sounds like 50,000 people clapping at once, [0064].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Lee into the teaching of Lemmey for the purpose of providing a calculation/statistic of all participants who involve in the interaction for future planning.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemmey in view of Prabhu, or Chandler and further in view of Murugan.
Claims 14 and 14, Lemmey does not teach “wherein the one or more user interfaces comprise at least 2one speaker, and wherein the indication comprises pre-recorded audio of clapping”.
Murugan teaches the feature  “Audio services include generic recorded sounds. These are pre-recorded sounds such as the sound of clapping, cheers, booing, sighs etc. Sound files are stored in a storage service 36 at the event or stadium and is linked to an event/stadium resource management server 38, [0085]”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Murugan into the teaching of Lemmey for the purpose of utilizing the pre-recorded activities, i.e., clapping, as part of reaction responsive to a current event.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Lemmey  in view of Prabhu, or Chandler and further in view of Murugan and Lee.
Claims 5 and 15, Lemmey does not teach: 20PATENT 0141497.U CPOL 1029985-US.01 2varying the pre-recorded audio of clapping (Murugan:  “Audio services include generic recorded sounds. These are pre-recorded sounds such as the sound of clapping, cheers, booing, sighs etc. Sound files are stored in a storage service 36 at the event or stadium and is linked to an event/stadium resource management server 38, [0085]”) based on a count of clapping 3participants of the video conference. (Lee further details “a signal that reflects the collective feedback received over time, for example, feedback, such as clapping from 50,000 people that was received at different times, may be combined and provided as audience output in a way so that the audience output sounds like 50,000 people clapping at once, [0064].

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Murugan and Lee into the teaching of Lemmey for the purpose of collecting the history of the past activities, i.e., a number of clapping participant for future planning.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Lemmey  in view of Prabhu, or Chandler and further in view of Liu.
Claims 16 and 16, Lemmey does not teach “wherein analyzing the stream of video data to detect motion 2of the participant comprises: 3computing differences between still captures from the stream of video data over 4time”,
Liu teaches the feature as he details, “the video may be captured automatically prior to capture of the pre-recorded still image… Upon recognizing that the user intends to capture a still image 10 of the scene being viewed via the display 68 (e.g., through receipt of the first actuation of the button to focus the image about to be captured), at time T.sub.0, for example, the user device 50 may begin recording a video of the scene. The video recording may be ceased when the still image is captured at time T.sub.n. In the depicted example, the duration of the video recording 30 may be T.sub.0-T.sub.n, as depicted in FIG. 4, [0055]”.

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Liu into the teaching of Lemmey for the purpose of utilizing the still images in a video streaming to enhance the clarity of a current event , i.e., zooming-in.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lemmey  in view of Prabhu, or Chandler and further in view of Konishi.
Claims 18 and 18, Lemmey does not teach: 2providing, by the device and via at least one of the one or more user interfaces, a 3request for the participant to begin clapping.
Konishi teaches “the input-prompting information presenting part … displays on a screen the message " Please try to applaud immediately after thinking that it is interesting", [0114].
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Konishi into the teaching of Lemmey for the purpose of providing appropriate signal as to when to applause for appropriate reaction of the audience/participants.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Lemmey  in view of Prabhu, or Chandler and further in view of Faulkner.
Claims 19 and 19, Lemmey does not but Faulkner teaches “at least one of the one or more user interfaces is 2associated with a designated presenter of the video conference”. (Faulkner: a first user may prefer to display a main presenter in a display area on the left side of the current layout, while a second user may prefer to display the main presenter in a display area on the right side of the current layout, [0078]).

Therefore, it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Faulkner into the teaching of Lemmey for the purpose of providing the focus and attention the main speaker who is addressing/communicating to other participants of the communication session. 


Inquiry






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651